Citation Nr: 0605903	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids

2.  Entitlement to an initial evaluation in excess of 10 
percent for cervical discogenic disease, C5-6.

3.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spine discogenic disease, L3-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1992 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the Providence, Rhode 
Island, RO assumed jurisdiction of the claim. 


FINDINGS OF FACT

1.  The veteran's hemorrhoids do not cause persistent 
bleeding, anal fissures, or secondary anemia.  

2.  The veteran's cervical spine discogenic disease, C5-6, 
results in moderate limitation of motion and causes moderate 
symptoms with recurrent attacks.  

3.  Under the rating criteria in effect from September 23, 
2002, through September 25, 2003, the veteran's cervical 
spine discogenic disease did not result in incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; and he 
experienced no more than moderate limitation of motion of the 
lumbar spine, with no neurological symptoms.  

4.  Under the rating criteria in effect beginning on 
September 26, 2003, the veteran's cervical spine discogenic 
disease has not resulted in incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months, and there has been no evidence of 
forward flexion of the spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.

5.  The veteran's lumbar spine discogenic disease L3-5 
results in moderate limitation of motion and causes moderate 
symptoms with recurrent attacks.  

6.  Under the rating criteria in effect from September 23, 
2002, through September 25, 2003, the veteran's lumbar spine 
discogenic disease did not result in incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; and he experienced no 
more than moderate limitation of motion of the lumbar spine, 
with no neurological symptoms.  

7.  Under the rating criteria in effect beginning on 
September 26, 2003, the veteran's lumbar spine discogenic 
disease has not resulted in incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; and there has been no evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met at any time.  38  U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, 
Diagnostic Code 7336 (2005).

2.  The criteria for a 20 percent evaluation, but no more, 
for cervical spine discogenic disease, C5-6, have been met 
since February 16, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5290, 5293 (2002, 2003); Diagnostic 
Codes 5003, 5235 to 5243 (2005).

3.  The criteria for a 20 percent evaluation, but no more, 
for lumbar spine discogenic disease, L3-5, have been met 
since February 16, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5290, 5293 (2002, 2003); Diagnostic 
Codes 5003, 5235 to 5243 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the February 2002 rating determination, the 
September 2002 statement of the case, the November 2003 and 
May 2005 supplemental statements of the case, and the October 
2001 and March 2003 VCAA letters, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statement of the case, 
the supplemental statements of the case, and in the VCAA 
letters the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The March 2003 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All pertinent service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.



Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Hemorrhoids

Service connection is presently in effect for hemorrhoids, 
which has been assigned a 10 percent disability evaluation.  
Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent evaluation is warranted for large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent disability evaluation is warranted for internal or 
external hemorrhoids with persistent bleeding and with 
secondary anemia or fissures.  

At the time his October 2001 VA examination, the veteran 
reported that his hemorrhoids were stable when applying the 
medication.  He noted that a few days ago he had bleeding, 
but he followed up with his physicians and used his 
suppositories.

Physical examination revealed a tiny tag at the 3 o'clock 
position of an external hemorrhoid but with no bleeding and 
with no evidence of any abnormality in the anal sphincter 
tone.  A diagnosis of external and internal hemorrhoids 
presently stable on medication was rendered.  

At the time of a June 2003 VA examination, the veteran 
reported having rectal pain associated with having bowel 
movements and sitting.  He also noted bleeding episodes once 
every other week with the episodes lasting a few days.  The 
veteran reported a moderate amount of blood loss.  He denied 
any staining and did not use a pad.  He noted a history of a 
fissure.  Precipitants were unknown but the symptoms 
increased when he went to the bathroom.  The pain was daily 
and increased with episodes depending on his activity.  On a 
good day his pain was 3/10.  It was 8/10 on a bad day.  The 
veteran indicated that he relieved the pain with a high fiber 
diet, exercise, hemorrhoidal suppositories, and water.  He 
had had no surgery for this problem.  He reported receiving 
treatment at an emergency room for hemorrhoid symptoms and 
was released.

Physical examination revealed that the veteran was in a good 
nutritional state.  He had had stable weight over the past 
year.  His hemic and lymphatic were negative for pallor.  
Rectal examination revealed no evidence of an anal fissure.  
There was no evidence of external hemorrhoid or ulceration.  
There were no thrombosed hemorrhoids.  Digital rectal 
examination noted a trace fecal occult blood test which was 
positive.  A CBC was done which was normal.  The examiner 
diagnosed the veteran as having hemorrhoids which bled 
intermittently.  He noted that there was no evidence of 
anemia.  He further observed that the veteran treated his 
problem conservatively and that it had no effect on his 
activities of daily living or employability.  

At the time of a May 2004 VA examination, the veteran 
reported having constant anal pain which increased with 
intensity after bowel movement.  He also noted having 
bleeding with bowel movements that flared up at least once a 
month to the point of dripping blood in the toilet bowl, 
which could persist for a couple of weeks, with bleeding, 
pain, and discomfort.  The veteran stated that his symptoms 
improved with a high fiber diet.  With bad flare-ups he used 
Anusol suppositories twice a day for a week at a time.  The 
veteran indicated that his symptoms increased with the use of 
Metamucil and he reported that he had used Colace in the past 
without any improvement.  The veteran could not point to any 
precipitating factors for his rectal bleeding.  His pain 
ranged from 3/10 on a good day to 8/10 on a bad day.  He 
stated that the condition limited the work he could do.  He 
noted that he had to get up from his sedentary job and walk 
around.  The veteran had had no surgery for this problem.  

Physical examination revealed no evidence of fecal leakage.  
The size of the lumen was normal.  Rectal tone was also 
normal.  A CBC performed in March 2004 had been normal.  
There were no fissures present.  There was a small .5 cm. 
remnant of an external hemorrhoid or previous fissure where 
the tissue was redundant at 7 o'clock.  There was no evidence 
of thrombosis or bleeding and there were no palpable masses 
in the rectum.  

The examiner noted that the veteran did describe symptoms of 
internal hemorrhoids and fissures.  She noted that the 
persistent pain might be from scar tissue that had formed 
from the healing of a previous fissure.  The hemorrhoids were 
noted to bleed intermittently and seemed to cause enough 
problems that the veteran sought medical attention a number 
of times over the past few years.  At present, the veteran's 
symptoms were treated conservatively with diet and 
intermittently required steroid preparation.  The examiner 
stated that thus far, the veteran's hemorrhoids had not 
affected his ability to perform his job, although he did have 
to take extended time out for breaks with these flare-ups.  

While the Board is sympathetic to the veteran's beliefs that 
an increased evaluation is warranted, there has been no 
demonstration of secondary anemia.  All of the veteran's 
blood tests have demonstrated normal findings with no 
evidence of anemia.  Moreover, while the veteran appears to 
have had a fissure at one point, there have been no findings 
of fissures at the time of any VA examination or in any 
recent treatment records.  Finally, while the veteran has 
reported bleeding as a result of his hemorrhoids, it has been 
described by both the veteran and the VA examiners as 
occurring on an intermittent basis only.  As such, the 
criteria for a 20 percent disability evaluation have not been 
met at any time.  The Board concludes that the condition 
addressed has not significantly changed and that a uniform 
rating for the time period in question is appropriate in this 
case.

Cervical and Lumbar Spine

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the old rating criteria in effect prior to September 
23, 2002, Diagnostic Code 5290 provided that the following 
ratings were appropriate for limitation of motion of the 
cervical spine:  10 percent for slight limitation of motion; 
20 percent for moderate limitation of motion; and 30 percent 
for severe limitation of motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5290.

Under the old rating criteria in effect prior to September 
23, 2002, under Diagnostic Code 5292, a 10 percent disability 
evaluation was warranted for slight limitation of motion of 
the lumbar spine.  A 20 percent disability evaluation was 
warranted for moderate limitation of the lumbar spine.  A 40 
percent evaluation was warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

Under the old rating criteria, effective prior to September 
23, 2002, under Diagnostic Code 5293, a 10 percent disability 
evaluation was warranted for mild intervertebral disc 
syndrome.  A 20 percent disability evaluation was assigned 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent disability evaluation was assigned for 
severe intervertebral disc syndrome, with intermittent 
relief.  A 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, you were to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2005).

At the time of his October 2001 VA examination, the veteran 
reported having chronic recurrent low back pain.  There was 
no paresis or paralysis.  Bladder and bowel functions were 
reported as normal.  There was also no radiation down to the 
lower extremities.  Sitting in one place even more than 20 
minutes and then suddenly standing up, driving more than 45 
minutes, trying to bend forward lifting objects from the 
floor level, or working on a computer sitting in a chair 
aggravated his low back pain.  For treatment, the veteran 
used analgesic tablets, which he took on an as needed basis.  
The veteran reported that the pain became more in December 
2000 at which time he was sitting and could not stand up.  
His friends took him to the emergency room and after that he 
had traction and therapies.  The veteran noted that if the 
pain became aggravated, it sometimes made him incapacitated 
to do daily occupational activities for more than one-half 
day.  

With regard to the cervical pain, there was no evidence of 
any radiation to the upper extremities or the interscapular 
area.  The pain in the neck was more noted with forward 
bending or extension or a sudden twist to the left or right 
side.  This hurt the neck like a whiplash type of trauma.  
Treatment had been conservative with over-the-counter pain 
medication.  

Physical examination with DeLuca protocol was performed using 
passive and active range of motion and resistive and 
repetitive range of motion as tolerated.  Range of motion 
testing revealed normal thoracic motion.  The cervical range 
of motion was as follows:  forward flexion 0-25 degrees; 
extension 0-20 degrees; lateral bending 0-20 degrees; and 
rotation 0-30 degrees.  The examiner indicated that these 
were all within normal range.  Only with multiple repetitions 
was there a diffuse paraspinal achy complaint, left more than 
right.  There was no torticollis.  Sternocleidomastoid 
function was normal.  Muscle strength was 5/5 in the upper 
extremities.  In the case of flare-ups, range of motion was 
as follows:  forward flexion 0-20 degrees; extension 0-15 
degrees; lateral bending 0-20 degrees; and rotation 0-25 
degrees.  

Lumbar spine range of motion revealed flexion from 0-75 
degrees; extension 0-20 degrees; lateral bending 0-20 
degrees; and rotation 0-30 degrees.  The examiner stated that 
these were all within normal limits.  The examiner observed 
that with multiple repetitions, there was mild paraspinal 
tightness and stiffness causing some restriction of range of 
motion because of the pain.  The pain was 2/3 out of 10.  L4-
S1 sensory and motor findings were intact.  Straight leg 
raising test was negative and knee, medial hamstring, and 
ankle jerks were present and symmetrical.  The examiner 
indicated that because of the discogenic changes, and during 
flare-up situations, the veteran would have the following 
ranges of motion:  forward flexion 0-60 degrees; extension 0-
5 degrees; lateral bending 0-10 degrees; and rotation 0-25 
degrees.  The examiner noted that a December 2000 MRI had 
revealed mild L3-4-5 discogenic disease but with no 
significant disc bulge or any exclusion, just a small broad 
based bulge.  

The examiner rendered diagnoses of lumbar L3-4-5 discogenic 
disc disease with recurrent episodic pains and cervical 
discogenic disc disease with recurrent episodic pains.  

At the time of a June 2003 VA examination, the veteran 
reported that he was currently working as a financial 
consultant.  The veteran noted that his neck problems flared 
three to four times annually.  He could not identify any 
triggering events.  Motrin alleviated the pain and he had no 
assistive devices.  The veteran noted that the pain felt 
muscular and that it was focal to his neck.  

The veteran stated that his back bothered him fairly 
chronically.  The pain was a 2/10, with occasional flare-ups 
to 10.  He had no bowel or bladder problems.  He noted that 
his symptoms would become aggravated with bending or lifting 
over to pick up things.  Alleviating conditions were sitting 
and rest.  

Physical examination revealed that the veteran was unable to 
dress or undress himself without effort.  His spine and hips 
were in alignment without swelling, spasm, or tenderness.  
Musculature appeared to be within normal limits.  He was able 
to forward flex to 90 degrees and could extend to 30 degrees.  
He reported a pulling sensation when doing these maneuvers.  
He could laterally extend and rotate to 30 degrees, 
bilaterally.  He was able to heel-toe and tandem walk without 
effort.  He was able to squat and duck walk.  He had negative 
Romberg.  Straight leg raising was to 90 degrees.  His 
musculoskelatal strength was 5/5.  His deep tendon reflexes 
were 2+ and equal in his lower extremities.  He had full 
sensation to his lower extremities, brisk capillary refill, 
and positive toe proprioception.  

The C-spine was without tenderness, swelling, or spasm.  He 
was able to touch his chin to his chest.  He was able to 
extend to 30 degrees and could rotate to 80 degrees, 
bilaterally.  Muscle strength was 5/5 against resistance.  
Two pound weights were placed on the veteran's ankles and he 
was able perform ten leg lifts without pain to his hip or 
back.  

A diagnosis of mild degenerative disc disease L3, 4, 5 was 
rendered.  

At the time of a June 2004 VA examination, the veteran again 
reported that he was employed as a full-time financial 
consultant.  The veteran noted having intermittent stiffness 
and pain and decreased movement in his left upper back.  He 
stated that the pain was nonradiating and he denied any 
paresthesia.  He noted that these symptoms had been occurring 
for the past 6 years.  These symptoms were precipitated by 
turning the wrong way.  The frequency was 6 times per year 
and it could last 3 to 4 four days.  The severity was 7/10 
when this occurred.  The veteran received no treatment for 
this.  He used massage and Motrin as needed.  He had not had 
any surgery on his back.  There was no effect on his 
activities of daily living and he was able to drive.  The 
veteran reported not being able to work out or perform 
physical work as it caused pain.  He noted losing one day of 
work in the past year as a result of his cervical pain.  

With regard to his low back, the veteran reported a constant 
dull to sharp pain overlying his spine at L3-4 and L4-5.  It 
was associated with stiffness.  The pain was nonradiating.  
He had intermittent episodes of paresthesia.  There was no 
loss of bladder or bowel function.  Precipitants were unknown 
but lifting could trigger an exacerbation.  Symptoms were 2 
to 10/10 on a daily basis. The pain was relieved with rest 
and with avoiding triggers and stretching.  He required no 
medication for the pain and used a chiropractor twice a week.  
He denied any surgery or specific injury to his back.  He 
intermittently used a brace.  He was able to do his 
activities of daily living but sometimes had problems with 
his shoes and socks.  He reported having one incapacitating 
episode in the past 4 years.  The veteran again noted losing 
one day of work in the past year for his low back problem.  

Physical examination revealed the veteran walked alone 
without mechanical aid.  He had a normal gait and posture.  
His cervical spine examination was without tenderness.  He 
was able to flex his neck from 0 to 45 degrees with no pain 
and hyperextend his neck to 45 degrees.  He did have some 
spasm over the left lateral neck with this movement.  His 
lateral bends were to 35 degrees with stiffness, bilaterally, 
and his rotation was 70 degrees, bilaterally.  Motor strength 
was 5/5 and his sensation was intact.  Deep tendon reflexes 
were 0/0 of the upper extremities.  With regard to DeLuca 
testing, the veteran was asked to flex his neck against 
gravity.  He was able to do that 10 out of 10 times with no 
symptoms of pain, weakness, fatigue, or lack of endurance.  

With regard to the lumbar spine, the veteran was able to 
forward flex to 65 degrees, extend to 30 degrees with pain at 
the endpoint, and laterally extend and rotate to 30 degrees, 
bilaterally.  Motor strength was 5/5, bilaterally.  There was 
no evidence of atrophy.  Deep tendon reflexes were 1+ at the 
knees, and 2+ at the ankles.  Plantar was down, bilaterally.  
The veteran had full sensation of the lower extremities and 
positive toe proprioception.  With regard to DeLuca, the 
veteran was asked to flex from his waist to his toes 15 times 
and was able to perform this activity without any symptoms.  

Diagnoses of cervical and lumbar spine degenerative disc 
disease were rendered.  The examiner noted that the veteran's 
symptoms had not increased since the last examination and 
that he was able to do his activities of daily living.  She 
also noted that conditions had had no effect on the veteran's 
employability.  

With regard to the veteran's cervical spine discogenic 
disease, the criteria for a 20 percent evaluation have been 
met under the old rating criteria.  Given the VA examiner's 
findings at the time of the October 2001 VA examination, 
which included the veteran's range of motion during flare-ups 
being limited to 20 degrees of flexion, extension being 
limited to 15 degrees, and lateral bending being limited to 
20 degrees, demonstrating range of motion findings more akin 
to that of moderate limitation, and the examiner's diagnosis 
of cervical discogenic disease, with recurrent episodic pain, 
the Board is of the opinion that the criteria for a 20 
percent disability was warranted under either DC 5290 or DC 
5293.  

An evaluation in excess of 20 percent under DC 5290 would not 
be warranted as severe limitation of motion has not been 
demonstrated.  At the time of his October 2001 VA 
examination, the veteran still had 20 degrees of flexion, 15 
degrees of extension, 20 degrees of lateral bending, and 25 
degrees of rotation.  Moreover, at the time of his June 2003 
VA examination, the veteran could touch his chin to his 
chest, could extend to 30 degrees and could rotate to 80 
degrees, bilaterally.  Finally, at the time of his June 2004 
VA examination, the veteran could flex and hyperextend his 
neck to 45 degrees, laterally bend his neck to 35 degrees, 
and rotate his neck to 70 degrees.  And, when repeating the 
ranges of motion 10 times, the veteran experienced no 
symptoms of pain, weakness, fatigue, or lack of endurance. 

Given the foregoing, the criteria for an increased evaluation 
requiring severe limitation of motion of the cervical spine 
have not been met under the old rating criteria.  

The criteria for an evaluation in excess of 20 percent under 
the old rating criteria for DC 5293 have also not been met as 
the veteran has not been shown to have severe intervertebral 
disc syndrome with only intermittent relief at any time.  The 
objective medical findings at the time of the VA examinations 
reveal that the veteran was shown to have no more than 
moderate limitation of motion.  Moreover, the veteran has not 
reported having more than intermittent flare-ups and no VA 
examiner has described the veteran's cervical spine 
discogenic disease as being severe in nature.  As such, the 
criteria for a 40 percent disability evaluation have not been 
met under DC 5293. 

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the veteran has 
not reported having incapacitating episodes totaling between 
two weeks and four weeks in the past twelve months.

Range of motion reported for the veteran's cervical spine 
would warrant findings of no more than moderate limitation of 
motion under Diagnostic Code 5290, even when taking into 
account the DeLuca factors, and would not result in an 
evaluation in excess of 20 percent as there were no 
neurological findings involving each upper extremity, with no 
indication of trophic changes or atrophy. 

With regard to the criteria in effect subsequent to September 
23, 2003, an evaluation in excess of 20 percent would not be 
warranted as the veteran has not been shown to have forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
of the cervical spine based upon the appropriate codes 
governing limitation of motion.

With regard to the veteran's lumbar spine discogenic disease, 
the criteria for a 20 percent evaluation have been met under 
the old rating criteria.  Given the VA examiner's findings at 
the time of the October 2001 VA examination, which included 
the veteran's range of motion being limited during flare-ups 
to forward flexion of 60 degrees, extension to 5 degrees, 
lateral bending to 10 degrees, and rotation to 25 degrees, 
demonstrating range of motion findings more akin to that of 
moderate limitation and the examiner's diagnosis of lumbar 
discogenic disease, with recurrent episodic pain, the Board 
is of the opinion that the criteria for a 20 percent 
disability evaluation under either DC 5292 or DC 5293 were 
more closely approximated.  

An evaluation in excess of 20 percent under DC 5292 would not 
be warranted as severe limitation of motion has not been 
demonstrated.  At the time of his October 2001 VA 
examination, the veteran still had forward flexion of 60 
degrees, extension to 5 degrees, lateral bending to 10 
degrees, and rotation to 25 degrees.  Moreover, at the time 
of his June 2003 VA examination, the veteran was able to 
forward flex to 90 degrees and could extend to 30 degrees.  
He also could laterally extend and rotate to 30 degrees, 
bilaterally, and had negative Romberg testing, with straight 
leg raising to 90 degrees.  Musculoskelatal strength was 5/5 
and deep tendon reflexes were 2+ and equal in the lower 
extremities.  Moreover, the veteran had full sensation to his 
lower extremities, brisk capillary refill, and positive toe 
proprioception.  Finally, at the time of his June 2004 VA 
examination, the veteran was able to forward flex to 65 
degrees, extend to 30 degrees with pain at the endpoint, and 
laterally extend and rotate to 30 degrees, bilaterally.  
Motor strength was 5/5, bilaterally, with no evidence of 
atrophy, and deep tendon reflexes were 1+ at the knees, and 
2+ at the ankles, with the veteran having full sensation of 
the lower extremities and positive toe proprioception.

Given the foregoing, the criteria for an increased evaluation 
requiring severe limitation of motion of the lumbar spine 
have not been met under the old rating criteria.  

The criteria for an evaluation in excess of 20 percent under 
the old rating criteria for DC 5293 have also not been met as 
the veteran has not been shown to have severe intervertebral 
disc syndrome with only intermittent relief at any time.  The 
objective medical findings at the time of the VA examinations 
reveal that the veteran was shown to have no more than 
moderate limitation of motion.  Moreover, the veteran has not 
reported having more than intermittent flare-ups and no VA 
examiner has described the veteran's lumbar spine discogenic 
disease as being severe in nature.  As such, the criteria for 
a 40 percent disability evaluation have not been met under DC 
5293. 

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the veteran has 
not reported having incapacitating episodes totaling between 
two weeks and four weeks in the past twelve months.

Range of motion reported for the veteran's lumbar spine would 
warrant findings of no more than moderate limitation of 
motion under Diagnostic Code 5292, even when taking into 
account the DeLuca factors, and would not result in an 
evaluation in excess of 20 percent as there were no 
neurological findings involving each lower extremity, with no 
indication of trophic changes or atrophy. 

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that, in addition to the veteran not 
having reported incapacitating episodes totaling at least two 
weeks but less than four weeks during the past 12 months, 
there is no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Thus, an evaluation in excess 
of 20 percent would not be warranted.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected hemorrhoids, cervical spine discogenic 
disease, and lumbar spine discogenic disease have resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no objective medical findings that the veteran's 
service-connected hemorrhoids, cervical spine discogenic 
disease, and lumbar spine discogenic markedly interfere with 
his employment.  The veteran maintains full-time employment 
as a financial consultant.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for hemorrhoids at any 
time is denied.  

A 20 percent evaluation for cervical spine discogenic disease 
C5-6 from February 16, 2002, is granted subject to 
regulations governing monetary benefits.  

A 20 percent evaluation for lumbar spine discogenic disease 
at L3-5 from February 16, 2002, is granted subject to 
regulations governing monetary benefits.  



	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


